MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Aug 10 2018, 6:08 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                     Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                   Attorney General of Indiana
Brooklyn, Indiana
                                                          Angela N. Sanchez
                                                          Assistant Section Chief, Criminal
                                                          Appeals
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

D.F.,                                                     August 10, 2018
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          18A-JV-610
        v.                                                Appeal from the Henry Circuit
                                                          Court
State of Indiana,                                         The Honorable Bob A. Witham,
Appellee-Petitioner.                                      Judge
                                                          Trial Court Cause No.
                                                          33C01-1706-JD-26



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-610 | August 10, 2018                   Page 1 of 8
                                          Statement of the Case
[1]   D.F. appeals from the juvenile court’s order modifying a dispositional decree

      following his adjudication as a delinquent child for battery, as a Class A

      misdemeanor when committed by an adult. D.F. presents a single issue for our

      review, namely, whether the juvenile court abused its discretion when awarded

      wardship of him to the Department of Correction (“DOC”).


[2]   We affirm.


                                    Facts and Procedural History
[3]   On June 9, 2017, officers with the New Castle Police Department (“NCPD”)

      responded to two calls regarding a juvenile who was breaking into cars. When

      Officer Jason Boring arrived at the scene of the second break-in, he arrested

      D.F., who was then sixteen years old. Officer Boring observed that D.F.

      appeared to be intoxicated, and D.F. told Officer Boring that he had recently

      taken two clonazepam pills. Officer Boring arrested D.F. but released him with

      instructions to meet with the juvenile probation department on June 12. D.F.

      met with the probation department and agreed to the terms of an informal

      adjustment.


[4]   On June 15, D.F. was involved in an altercation with another individual.

      During the altercation, D.F. punched the man.1 Officers with the NCPD




      1
          D.F.’s father allegedly stabbed the same man whom D.F. punched. Officers also arrested D.F.’s father.


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-610 | August 10, 2018                    Page 2 of 8
      arrived at the scene and arrested D.F. In response to the two different arrests,

      the State filed a delinquency petition against D.F. on June 19. In that petition,

      the State alleged that D.F. had committed battery, as a Class A misdemeanor

      when committed by an adult, and two counts of unauthorized entry of a motor

      vehicle, both as Class B misdemeanors when committed by an adult.


[5]   The juvenile court held an initial hearing on the State’s petition on June 22.

      Pursuant to an agreement reached by D.F. and the State, D.F. admitted to

      battery, as a Class A misdemeanor when committed by an adult, and the

      juvenile court dismissed the two other charges. At that time, the juvenile court

      adjudicated D.F. to be a delinquent. The juvenile court placed D.F. on home

      detention with electronic monitoring and released him into the custody of his

      grandmother. The court also ordered D.F. to participate in a substance-abuse

      evaluation.


[6]   Soon after D.F. was released into his grandmother’s care, D.F.’s grandmother

      notified Henry County Community Corrections that sometime on the night of

      June 23 or early on June 24, D.F. cut off his ankle bracelet and ran away from

      home. On June 26, the juvenile court held a detention hearing. At that time,

      the State recommended that D.F. undergo a complete substance-abuse

      assessment at the DOC. D.F. agreed with the State’s recommendation.

      Accordingly, the court ordered D.F. to complete that assessment.


[7]   On August 21, D.F.’s probation officer filed a predispositional report. D.F.

      admitted that he had used alcohol, marijuana, and methamphetamine on a


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-610 | August 10, 2018   Page 3 of 8
      daily basis. He also admitted that he had used prescription pills, including

      Klonopin, benzodiazepine, and opiates, one or two times per month beginning

      at the age of fourteen. The probation officer recommended that D.F. be placed

      in a residential placement center. A psychological evaluation conducted by the

      DOC indicated that D.F. had issues with substance abuse and criminal

      behavior. The report further indicated that D.F. admitted that he had

      previously carried a handgun and that he is a member of a gang. The

      psychological report also recommended that D.F. be placed in a residential

      facility. On August 24, the juvenile court placed D.F. in a residential

      placement program at the Anderson Center. Within a few weeks of his

      placement there, D.F. unsuccessfully attempted to escape from the facility.

      However, the Anderson Center allowed D.F. to remain there.


[8]   On December 10, while on a home pass from the Anderson Center, D.F. took a

      Suboxone pill from a prescription bottle belonging to his father. D.F. ingested

      part of the pill while on leave and took the other part of the pill with him back

      to the Anderson Center. At some point thereafter, the Anderson Center

      discovered that D.F. was writing letters to a female resident that contained

      “highly descriptive sexual content” and were “borderline predatory in nature.”

      Appellant’s App. Vol. II at 159. The letters also included notes that highlighted

      gang affiliation. The Anderson Center employees were concerned that they

      could not meet D.F.’s needs, and they had concerns for the safety of the other

      residents at the Anderson Center. D.F. did not handle the consequences of his

      actions well, and he asked to be removed from the program.


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-610 | August 10, 2018   Page 4 of 8
[9]    On February 8, 2018, the State filed a petition for emergency change of

       residence based on D.F.’s use of Suboxone while on leave, D.F.’s letters to the

       female resident, D.F.’s request to be removed, and the Anderson Center’s

       concerns for the safety of other individuals. On February 15, the juvenile court

       held a hearing on the State’s petition. During the hearing, D.F.’s probation

       officer testified that both she and D.F.’s therapist believed that the DOC

       “would be the most suitable facility for him” based on D.F.’s past behavior

       because the DOC has extensive juvenile programming and D.F. would be able

       to complete a program that is best suited to his needs. Tr. Vol. II at 52. At the

       conclusion of the hearing, the court found that placement in the DOC was

       D.F.’s best chance for making the necessary changes to his behavior before he

       becomes an adult. Accordingly, the juvenile court modified D.F.’s placement

       and awarded wardship of D.F. to the DOC. This appeal ensued.


                                          Discussion and Decision
[10]   D.F. contends that the juvenile court abused its discretion when it modified its

       dispositional order and committed him to the DOC because there were “a

       number of less restrictive settings” available to D.F., including foster care and

       placement at a quasi-military training academy. 2 Appellant’s Br. at 18. It is

       well settled that:




       2
         D.F. also briefly asserts that the “juvenile court did not attempt a less restrictive, more family like setting
       before placing D.F. in the D.O.C.” Id. at 15. But D.F. is incorrect. The juvenile court first placed D.F. on
       home detention with electronic monitoring and allowed him to live at home with his grandmother. When

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-610 | August 10, 2018                          Page 5 of 8
                The choice of a specific disposition of a juvenile adjudicated a
                delinquent child is within the sound discretion of the juvenile
                court, subject to the statutory considerations of the welfare of the
                child, the community’s safety, and the Indiana Code’s policy of
                favoring the least harsh disposition. We will not reverse a
                juvenile disposition absent a showing of an abuse of discretion.
                An abuse of discretion occurs when the juvenile court’s action is
                clearly erroneous and against the logic and effect of the facts and
                circumstances before the court, or the reasonable, probable, and
                actual deductions to be drawn therefrom.


       D.S. v. State, 928 N.E.2d 1081, 1084 (Ind. Ct. App. 2005) (internal citations and

       quotation marks omitted).


[11]   The goal of the juvenile process is rehabilitation rather than punishment. R.H.

       v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010). “Accordingly, juvenile

       courts have a variety of placement options for juveniles with delinquency

       problems, none of which are considered sentences.” Id. Indiana Code Section

       31-37-18-6(1)(A) provides that “[i]f consistent with the safety of the community

       and the best interest of the child, the juvenile court shall enter a dispositional

       decree that . . . is in the least restrictive (most family like) and most appropriate

       setting available[.]”


[12]   But, as this court has previously held:


                Although less harsh options than commitment to an institution
                are available for the juvenile court to utilize, “there are times



       that failed, the court placed D.F. in a residential placement facility where he was allowed to visit his family at
       his home.

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-610 | August 10, 2018                        Page 6 of 8
               when commitment to a suitable public institution is in the ‘best
               interest’ of the juvenile and of society.” S.C. v. State, 779 N.E.2d
937, 940 (Ind. Ct. App. 2002), trans. denied (quoting A.D. v. State,
               736 N.E.2d 1274, 1278 (Ind. Ct. App. 2000)). Stated differently,
               the law requires only that the disposition selected be the least
               restrictive disposition that is “consistent with the safety of the
               community and the best interest of the child.” See Ind. Code §
               31-37-18-6.


       D.S., 829 N.E.2d at 1085.


[13]   Here, we cannot say that the juvenile court abused its discretion when it placed

       D.F. in the DOC instead of with yet another less restrictive option. D.F.

       originally agreed to an informal adjustment after he had been arrested for

       breaking into two different vehicles. But only days after he agreed to that

       informal adjustment, D.F. committed battery, as a Class A misdemeanor when

       committed by an adult. As a result of the second arrest, the juvenile court

       adjudicated D.F. a delinquent child and placed him on home detention with

       electronic monitoring. But, again, within only one day of being placed with his

       grandmother, D.F. cut off his ankle bracelet and ran away. The juvenile court

       then placed D.F. in a residential facility, and D.F. unsuccessfully attempted to

       escape after only a few weeks. And later while on leave from the residential

       facility, D.F. took drugs, and he brought drugs back with him to the center.

       D.F. then began writing sexually explicit and “borderline predatory” letters,

       which caused the Anderson Center to no longer believe that they could

       maintain the safety of the other residents. Appellant’s App. Vol. II at 159.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-610 | August 10, 2018   Page 7 of 8
[14]   The juvenile court gave D.F. multiple chances to change his behavior before it

       modified his placement to the DOC. But, despite those chances, D.F.

       continued to engage in illegal or inappropriate conduct. Based on D.F.’s

       recurring inappropriate conduct while in less restrictive settings and the

       probation officer’s belief that placing D.F. in the DOC would give him the best

       opportunity for rehabilitation, we cannot say that the juvenile court abused its

       discretion when it placed D.F. in the DOC. We affirm the juvenile court’s

       order.


[15]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-610 | August 10, 2018   Page 8 of 8